Federal Defenders                                                                           Southern District
                                                              52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                       Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                                 Southern Dfstric;f of New York

Executitie Director                                                                                 Jennifer L. Brown
                                                                                                     Anome-y-in-Charge


  June 7, 2021

   ByECF

  Honorable Paul A. Crotty
  United States District Judge
  Southern District of New York
                                                                          (; ,(1( tc, (j

  500 Pearl Street, Room 1350                               tf J-tt4raifar,/"=-Jl ti /J "',;JJ        7

  New York, New York 10007
                                                                         Oo v-1.(flr;:-"'cf
   Re: United States v. Gregory Smith, 16 Cr. 646 (PAC)
                                                                            f'?:wl{ /1 C~At
                                                                                    r/Jtj,..J
   Dear Judge Crotty:

   The parties respectfully request a 45-day adjournment of tomorrow's VOSR conference. The
   reason for this request is that Mr. Smith's state court sentencing has still not occurred. The parties
   here anticipate a resolution of the VOSR following Mr. Smith's state sentencing, and request this
   adjournment to continue to track the state proceeding.

   Thank you for your attention to this request.

   Respectfully submitted,

  /s/ Jonathan Marvinny
  Jonathan Marvinny
  Assistant Federal Defender
  212.417.8792
  jonathan_ marvinny@fd.org

   cc:    Thomas McKay, Esq. (by ECF)
          Joseph J. Lombardo, U.S. Probation (by email)
